 

[ex10x1_logo.jpg]

  

May 28, 2013

 

 

Mr. Xavier Zang

2467 21st Ave.
San Francisco, CA 94116

  

Dear Xavier,

 

On behalf of ZipRealty, Inc. (the "Company"), I am pleased to invite you to join
the Company as President, Powered by Zip. In this position, you will report
directly to me and you will be expected to devote your full business time,
attention and energies to the performance of your duties with the Company. This
offer is contingent on you being able to satisfactorily clear our background
check.

 

The terms of this offer of employment are as follows:

 

1. Compensation. The Company will pay you an annual salary of $275,000, payable
on a semi-monthly basis, in accordance with the Company's standard payroll
policies. Furthermore, you will be eligible to participate in all employee
benefit programs currently adopted by the Company.

 

2. Bonus. For fiscal year 2013, you are eligible to earn an Incentive Payment
equal to 35% of your annual base salary upon achievement of “Target Goals,” or
in an amount greater than 35% of your annual base salary if you exceed such
Target Goals, pursuant to metrics that we will agree upon within sixty (60) days
of your start date. The Target Goals shall be subject to the approval of the
Compensation Committee of the Board of Directors.

 

3. At-Will Employment. You should be aware that your employment with the Company
is for no specified period and constitutes "at-will" employment. As a result,
you are free to terminate your employment at any time, for any reason or for no
reason. Similarly, the Company is free to terminate your employment at any time,
for any reason or for no reason. In the event of termination of your employment,
you will not be entitled to any payments, benefits, damages, awards or
compensation other than as may otherwise be available in accordance with
applicable law.

 

4. Proprietary Information Agreement. As a condition of accepting this offer of
employment, you will be required to complete, sign and return the Company’s
standard form of Employee Proprietary Information Agreement.

 

5. Health and Welfare. You will be eligible to participate in our medical,
dental, life insurance/AD&D and long-term disability insurance plan. Eligible
employees may enroll on the first of the month following their first day of
employment.

 



 

 

 

6. 401 (k) Qualified Retirement Plan. The Company provides eligible employees a
401 (k) Qualified Retirement plan. Eligible employees may enroll on the first
day of the month following the date of employment.

 

7. Paid Time Off (PTO). As an Officer of the Company, you will earn 16 hours of
PTO for each month worked. PTO may be carried over to the following year, up to
a maximum of one and one-half of your monthly accrual rate times twelve. PTO can
be used as vacation time, as sick time, or to take care of personal matters.

 

8. Change of Control and Indemnification Agreement. As a condition of accepting
this offer of employment, you will be required to complete, sign and return the
Company’s standard form of Change of Control and Indemnification Agreement.

 

9. Stock Option Grant. We will recommend to the Compensation Committee of the
Board of Directors and the Board of Directors of the Company that you be granted
a stock option entitling you to purchase up to 350,000 shares of Common Stock of
the Company at the then current fair market value and as approved by the
Compensation Committee at the next meeting of the Board of Directors. This stock
option will be subject to the terms and conditions of the Company’s Equity
Incentive Plan and Stock Option Agreement, including vesting requirements. The
current vesting schedule for stock options provides for 25% vesting after one
year, with the remaining 75% vesting monthly over the subsequent three-year
period, subject to you remaining in a continued service relationship with the
Company.

 

10. Restricted Stock Award. We will recommend to the Compensation Committee of
the Board of Directors and the Board of Directors of the Company that you be
awarded 30,000 shares of restricted stock, as approved by the Compensation
Committee at the next meeting of the Board of Directors. This award will be
subject to the terms and conditions of the Company’s Equity Incentive Plan and
Restricted Stock Award Agreement. We will recommend vesting in full of the
restricted stock award on March 31, 2014, subject to your remaining in a
continued service relationship with the Company. Upon vesting, 50% of the
restricted stock grant will be subject to a mandatory one-year holding period as
set forth in the Company’s Corporate Governance Guidelines.

 

11. Employee Classification. Your position is classified as exempt pursuant to
the Fair Labor Standards Act (FLSA) and current applicable state laws.

 

12. General. This offer letter, when signed by you, sets forth the terms of your
employment with the Company and supersedes any and all prior representations and
agreements, whether written or oral. This agreement can only be amended in a
writing signed by you and an officer of the company. Any waiver of a right under
this agreement must be in writing. This agreement will be governed by California
law.

 



 

 

 

 

Xavier, I believe ZipRealty has a promising future, and it requires talented,
dedicated and motivated people like you to make it successful. We are delighted
that you are interested in becoming a part of the Zip Team. If the foregoing
terms are agreeable, please indicate your acceptance by signing this letter in
the space provided below and returning it to me. This offer will terminate if
not accepted on or before June 3, 2013.

 

We look forward to you joining our team!

 

Sincerely,

 

ZipRealty, Inc.

 

/s/ Lanny Baker

 

 

Lanny Baker

President & Chief Executive Officer

 

AGREED AND ACCEPTED:

 

 

Xavier Zang: /s/ Xavier Zang

 

Date: May 28, 2013

 



 

 



